  5:19-cv-02119-DCC-KDW         Date Filed 04/15/20    Entry Number 55      Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION

Williams Kevin Crawford,                 )      Case No. 4:19-cv-02119-DCC
                                         )
                    Plaintiff,           )
                                         )
v.                                       )                  ORDER
                                         )
Trinity Food Service, Officer S. Wilson, )
J. Howard, Tory Ervin,                   )
                                         )
                    Defendants.          )
________________________________ )

      This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Kaymani D. West for pre-trial proceedings and a Report and

Recommendation (“Report”). On December 30, 2019, Defendant Trinity Food Service

filed a motion for sanctions requesting dismissal of the claims against it based on

Plaintiff’s failure respond to discovery requests. ECF No. 46. Plaintiff filed no response.

      On January 16, 2020, the Magistrate Judge issued a Report recommending that

the motion for sanctions be granted and this action be dismissed with prejudice as to

Defendant Trinity Food Service pursuant to Federal Rule of Civil Procedure 41(b) for

failure to prosecute and failure to comply with an order of the court. ECF No. 51. The

Magistrate Judge advised the Plaintiff of the procedures and requirements for filing
  5:19-cv-02119-DCC-KDW          Date Filed 04/15/20    Entry Number 55      Page 2 of 3




objections to the Report and the serious consequences if he failed to do so. He did not

file objections to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. Accordingly, the motion for sanctions [46] is GRANTED and this

action is DISMISSED with prejudice as to Defendant Trinity Food Service.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
April 15, 2020
Spartanburg, South Carolina
  5:19-cv-02119-DCC-KDW         Date Filed 04/15/20    Entry Number 55      Page 3 of 3




                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
